DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 27, 2020, and September 15, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference number “400” designating a method for a suction dart and target recreational game (para. 48, lines 2-3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the limitation “the at least one throwing member comprises solely two suction cups mounted on opposing ends of the throwing body” renders the claim indefinite, because it is unclear what is excluded by the phrase “solely two suction cups.” It is unclear whether this only excludes additional suction cups, or whether this also excludes any other additional features (such as the disclosed central protrusion). In addition, it is unclear whether “two suction cups” refers to the previously introduced first and second suction cups and whether “on opposing ends” refers to the previously introduced first and second ends. For the purpose of examination, claim 2 will be interpreted to mean that the throwing member does not include any suction cups other than the first and second suction cups on the first and second ends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SQUIGZ (non-patent literature; hereinafter SQUIGZ).
Regarding claim 1, SQUIGZ discloses a suction game system (see annotated image below, showing pertinent portions of the image that is shown in full in the NPL document, pg. 1) comprising at least one member (M1 or M1’) comprising a body (B1), a first suction cup (S1) mounted on a first end of the body (B1), such that an outer end of the first suction cup (S1) faces away from the body (B1), and a second suction cup (S2) mounted on a second end of the body (B1), such that an outer end of the second suction cup (S2) faces away from the body (B1); and a marker (M2) comprising a marker body (B2) and a marker suction cup (S3), such that an outer end of the marker suction cup (S3) is connected to an inner end of the marker body (B2) and an outer end of the marker body (B2) faces away from the marker suction cup (S3). The marker suction cup (S3) is configured to detachably attach to a mounting structure (see image below). Therefore, SQUIGZ teaches each and every structural limitation of the claim. 

    PNG
    media_image1.png
    309
    543
    media_image1.png
    Greyscale

is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, SQUIGZ teaches all of the structural limitations of the claimed system. Moreover, the member of SQUIGZ is inherently capable of being thrown and the marker of SQUIGZ in inherently capable of use as a target. Therefore, the terms “throwing” and “target” do not patentably distinguish the claimed throwing member and target marker from the member and marker of SQUIGZ. Regarding the functional limitations, wherein the apparatus is described as "configured to” accomplish stated functions, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the claimed structure is shown in the prior art, the examiner maintains that the prior art is inherently capable of meeting the functional limitations. Specifically, the at least one member (M1, M1’) of SQUIGZ is inherently capable of being thrown at the marker from a distance such that the member (M1, M1’) rotates 
Regarding claim 2, SQUIGZ further discloses the at least one throwing member (M1 or M1’) comprises no additional suction cups other than the first and second suction cups (S1, S2) mounted on the opposing first and second ends of the throwing body (B1) and therefore anticipates claim 2. (See note on claim interpretation in the rejection of claim 2 under 35 USC 112(b) above.)
Regarding claim 6, SQUIGZ further discloses the target body (B2) is elongated (see image above, the body B2 including the elongated stem) and rotationally symmetrical around and elongated axis (A) of the marker (M2).
Regarding claim 7, SQUIGZ further discloses the at least one throwing member (M1 or M1’) comprises a central protrusion (C) configured to protrude from a central portion of the throwing body (B1).
Regarding claim 9, SQUIGZ further discloses the at least one throwing member (M1 or M1’) further comprises: a first stem portion (H1), such that an outer end of the first stem portion (H1) is connected to an inner end of the first suction cup (S1); and a second stem 
Regarding claim 10, SQUIGZ further discloses the at least one throwing member (M1 or M1’) further comprises: a first handle portion (H1), which is positioned between an outer end of the first suction cup (S1) and a center (C) of the throwing body (B1); and a second handle portion (H2), which is positioned between an outer end of the second suction cup (S2) and the center (C) of the throwing body (B1).
Claims 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A Mom’s Take, “Reduce TV Time with 3 Exciting Activities” (non-patent literature; hereinafter Mom’s Take).
Regarding claim 12, Mom’s Take discloses a suction dart target game method (NPL document, pg. 2-3, “Squigz”) comprising: positioning a target marker (marker M2; see annotated Mom’s Take image below, from pg. 3 of NPL document), wherein a user attaches the target marker (M2) to a mounting structure (pg. 2, line 6, “window or glass door”); and throwing a throwing member (pg. 2, line 7, “throwing the Squigz”; see M1 in annotated image below), wherein the user throws the throwing member (M1) towards the target marker (M2) from a throwing distance such that the throwing member rotates (pg. 2, line 8, “whirl[s]”) in flight, such that either a first suction cup or a second suction cup (S1 or S2) of the throwing member (M1) attaches to a surface area of the mounting structure (i.e., the window or glass door) adjacent to the target marker (M2; see Mom’s Take image below).

    PNG
    media_image2.png
    445
    482
    media_image2.png
    Greyscale

Regarding claim 13, Mom’s Take further discloses concentric target rings that mark increments of distance from the target marker (M2) at the center of the target, as shown in the image above. The concentric rings are therefore understood to perform the step of measuring the target distance from the throwing member (M1) to the target marker (M2) when the throwing member (M1) is attached to the surface area of the mounting structure adjacent to the target marker (M2), as claimed.
Regarding claim 14, Mom’s Take further teaches the target marker (M2) is positioned on a vertical surface of the mounting structure (see image above; pg. 2, line 6, “window or glass door”). 
claim 16, Mom’s Take further teaches the throwing member (M1) comprises: a throwing body (B1), the first suction cup (S1) which is mounted on a first end of the throwing body (B1) such that an outer end of the first suction cup (S1) faces away from the throwing body (B1), and the second suction cup (S2) which is mounted on a second end of the throwing body (B1), such that an outer end of the second suction cup (S2) faces away from the throwing body (B1); and the target marker (M2) comprises: a target body (B2) and a target suction cup (S3), such that an outer end of the target suction cup (S3) is connected to an inner end of the target body (B2) and an outer end of the target body (B2) faces away from the target suction cup (S3), wherein the target suction cup (S3) is configured to detachably attach to the mounting structure (see Mom’s Take image above).
Regarding claim 17, Mom’s Take further teaches the throwing member (M1) comprises a central protrusion (C) which is configured to protrude from a center portion of the throwing body (B1).
Regarding claim 18, Mom’s Take further teaches the throwing member (M1) comprises a first stem portion (H1) with an outer end connected to an inner end of the first suction cup (S1), and a second stem portion (H2) with an outer end connected to an inner end of the second suction cup (S2), such that the central protrusion (C) is connected between the first stem portion (H1) and the second stem portion (H2).
Regarding claim 19, Mom’s Take further teaches the throwing member (M1) comprises a first handle portion (H1) positioned between an outer end of the first suction cup (S1) and a center (C) of the throwing body (B1), and a second handle portion (H2) positioned between an outer end of the second suction cup (S2) and the center (C) of the throwing body (B1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SQUIGZ in view of Cryder et al. (US Patent No. 3,014,724, hereinafter Cryder).
Regarding claims 3 and 4, SQUIGZ teaches the claimed invention substantially as claimed, as set forth above for claim 1. SQUIGZ does not teach the target body is configured as a plate with an outer surface perpendicular to an elongated axis of the target marker. However, in the art of suction dart target games, Cryder teaches a target marker (target 23 with suction cup 26, Figs. 2-3; col. 2, lines 32-38) comprising a target body (23) and a target suction cup (26) with an outer end connected to an inner end of the target body (23, Fig. 3) such that an outer end of the target body (23) faces away from the target suction cup (26), which is configured to detachably attach to a mounting structure (Fig. 1). The target body (23) is configured as a plate (col. 2, line 33, “sheet”; see Figs. 2-3) with an outer surface (at left in Fig. 3) that is perpendicular to an elongated axis (i.e., the horizontal axis through the suction cup 26, Fig. 3) of the target marker (23, 26) (claim 3), and a surface area size of the outer surface of the target body (23) is larger than a surface area size of an outer surface of an attaching suction cup (25, Fig. 1) of a throwing member (darts 21, 22), such that the attaching suction cup (25) is configured to attach to the outer surface of the target body (23; see Fig. 1), such that the claim 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of SQUIGZ by providing a target marker with a plate-shaped target body as taught by Cryder, so that the user can project the throwing members (M1, M1’ of SQUIGZ) onto the target marker for entertainment and for improving hand-eye coordination.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SQUIGZ in view of Klest (US Patent Pub. 2011/0294608, hereinafter Klest).
Regarding claim 5, SQUIGZ teaches the claimed invention substantially as claimed, as set forth above for claim 1. SQUIGZ does not teach the target body is configured as a plate with main opposing surfaces parallel to the elongated axis of the target marker. However, in the art of game targets, Klest teaches a target marker (target device, Figs. 2B-D; para. 0028, lines 3-6; para. 0030) comprising a target body (e.g., target portion 70 in Fig. 2B) configured as a plate with main opposing surfaces that are parallel to an elongated axis of the target marker (see Fig. 2B). Also see Klest, para. 0028, lines 4-6, “Target devices may … be shaped or decorated with figures, caricatures or any artistic form.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marker body (B2) of SQUIGZ to have any desired artistic form, including a plate shape with main opposing surfaces parallel to the elongated axis of the target marker as taught by Klest, for example, to provide surfaces for decorating with figures or caricatures to enhance the appearance of the marker. Additionally, the examiner notes that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SQUIGZ.
Regarding claim 8, SQUIGZ teaches the claimed invention substantially as claimed, as set forth above for claim 7. The central protrusion (C) of SQUIGZ inherently has a weight that is some percentage of a total weight of the member (M1 or M1’), but SQUIGZ is silent with respect to this range. Additionally, the examiner notes that SQUIGZ teaches members (M1, M1’) of different lengths (compare shorter M1 to longer M1’ in image above) while the size of the central protrusion (C) remains generally the same, such that the weight of the central protrusion relative to the total weight of the member may vary within a range (since the weight of the central protrusion C would be expected to be a larger percentage of the total weight of the shorter member M1 and a smaller percentage of the total weight of the longer member M1’). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of SQUIGZ by making the weight of the central protrusion in the range of 35% to 43% of the total weight of the member, since the court has found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SQUIGZ in view of Northrop (US Patent No. 10,709,271, hereinafter Northrop).
Regarding claim 11, SQUIGZ teaches the claimed invention substantially as claimed, as set forth above for claim 10. SQUIGZ does not teach the first and second handle portions are .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mom’s Take in view of Weinberg (US Patent No. 1,936,491, hereinafter Weinberg).
Regarding claim 15, Mom’s Take teaches the claimed invention substantially as claimed, as set forth above for claim 12. Mom’s Take further teaches the target marker (M2, annotated Mom’s Take image above) is positioned on a surface of the mounting structure. Mom’s Take does not explicitly teach the surface is horizontal. However, Weinberg teaches positioning a target marker (target 12, Fig. 1) on a horizontal surface (pg. 1, lines 43-51, target 12 “which may lie flat upon a floor”), as an alternative to positioning the target marker on a vertical surface (pg. 1, lines 48-49, “suspended or hung on a wall”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mom’s Take by positioning the target marker on a horizontal surface of a mounting structure (e.g., a floor) as taught by Weinberg rather than on a vertical surface, since Weinberg teaches that vertical and horizontal surfaces were known prior to Applicant’s .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mom’s Take in view of Northrop.
Regarding claim 20, Mom’s Take teaches the claimed invention substantially as claimed, as set forth above for claim 19. Mom’s Take does not teach the first and second handle portions are each configured with a ribbed surface texture. However, to solve the problem of providing an ergonomic gripping surface on a handle, Northrop teaches (Fig. 1) that it was known prior to Applicant’s invention to configure a handle portion with a ribbed surface texture (“at least one ergonomical gripping rib 34 allowing for enhanced grasping”; col. 4, lines 21-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mom’s Take by configuring each of the first and second handle portions with a ribbed surface texture as taught by Northrop, in order to enhance grasping of the handle portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiggen (US Patent No. 3,638,350) discloses a suction cup toy comprising a plate-shaped body with an outer surface perpendicular to an elongated axis of the toy and a single suction cup centered on the elongated axis, as disclosed but not claimed.

Baumann et al. (US Design Patents No. D708,677; D709,559; D709,563; D709,564; and D738,434) and Walterscheid (US Patent No. 9,694,295) disclose various aesthetic designs for suction cup toys.
Price (US Patent No. 2,187,524) and Lapidus (US Patent No. 5,603,503) each disclose a suction dart target game and are cited here as representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 10, 2022/